PER CURIAM.
Appellant criticises the opinion of the Circuit Court on the ground that it “took judicial notice” of the thill couplings of the prior art But it was not necessary to find any prior art other than such as the patent itself discloses. It is manifest from the patentee’s own statements that all he did was to bend over or clinch the eDds of the wire link, so as to prevent their slipping out of the apertures in which they were inserted. Of course, to do this he had to enlarge the interior of the aperture sufficiently to turn them. No amount of evidence, expert or other, could possibly raise such an obvious expedient to the dignity of an invention. The decree is affirmed, with costs.